              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00349-MR


JOHN ANTHONY BARREIRO,           )
                                 )
              Petitioner,        )
                                 )
vs.                              )
                                 )                   ORDER
NORTH CAROLINA ATTORNEY          )
GENERAL,                         )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Respondents’ Motion to

Dismiss [Doc. 4].

      On June 8, 2020, the Court entered an Order addressing the

Respondents’ Motion to Dismiss. In that Order, the Court noted that the

judicial records submitted by the Respondents in support of their motion

suggested that the Petitioner’s sole claim for relief is now moot. The Court

therefore gave the Petitioner fourteen days to show cause why this matter

should not be dismissed as moot. [Doc. 7]. The Petitioner was specifically

warned that failure to respond within the time required would result in the

dismissal of this action without prejudice. [Id.].




         Case 1:19-cv-00349-MR Document 8 Filed 06/29/20 Page 1 of 2
      More than fourteen days have now passed, and the Petitioner has not

filed a response. For the reasons stated in the Court’s Order [Doc. 7], the

Court finds and concludes that the Petitioner’s sole claim for relief has been

rendered moot and that this action should be dismissed without prejudice.

      IT IS, THEREFORE, ORDERED that the Respondents’ Motion to

Dismiss [Doc. 4] is GRANTED, and this action is hereby DISMISSED

WITHOUT PREJUDICE.

      The Clerk of Court is respectfully directed to close this civil action.

      IT IS SO ORDERED.
                             Signed: June 27, 2020




                                           2

        Case 1:19-cv-00349-MR Document 8 Filed 06/29/20 Page 2 of 2
